*118Opinion op the Court by
Judge Carroll
Reversing.
It appears from an examination of this imperfect and confusing record that the appellant may be entitled to some relief, and that he probably has 'a meritorious defense to the cause of action asserted against him, although we are not sufficiently advised by the record before us to say what relief, if any, he should have, and therefore do not feel at liberty to express any fixed opinion concerning his rights or direct any judgment that might bind either of the parties to this appeal. But, in order to avoid doing any injustice, we have concluded to reverse the judgment appealed from, with directions to the lower court to require the appellant, who was defendant below, upon a return of the case, to file a supplemental answer setting up accurately and clearly the reasons, if any there be, why the title tendered by the appellees is not good, and any other defense he may have, and then such other pleadings may be filed as are necessary to complete the issues. When the issues are thus made up, the parties may take such proof as they desire, and upon hearing the case the lower court, without feeling-in any manner concluded by anything we have, here said, will render such judgment as seems right and proper.
Wherefore, the judgment is reversed, with directions to proceed in conformity with this opinion, but the appellant must pay all the costs of the appeal in this court.